 1

 2

 3

 4

 5
                                  UNITED STATES DISTRICT COURT
 6
                                EASTERN DISTRICT OF CALIFORNIA
 7

 8
     WAYNE THOMPSON,                               Case No. 1:18-cv-01020-LJO-EPG (PC)
 9
                   Plaintiff,                      ORDER DISCHARGING ORDER TO
10                                                 SHOW CAUSE AND GRANTING
           v.                                      PLAINTIFF’S MOTION FOR EXTENSION
11                                                 OF TIME TO FILE AMENDED
     TOM CAGLE and REBECCA DENNIS,                 COMPLAINT
12
                 Defendants.                       (ECF NOS. 18 & 19)
13
                                                   THIRTY-DAY DEADLINE
14

15          Wayne Thompson (“Plaintiff”) is a state prisoner proceeding pro se and in forma
16   pauperis in this civil rights action filed pursuant to 42 U.S.C. § 1983.
17          Plaintiff filed the complaint commencing this action on July 24, 2018. (ECF No. 1).
18   On September 24, 2018, the Court issued a screening order finding that the complaint failed to
19   state any cognizable claims. (ECF No. 12, p. 5). The Court gave Plaintiff thirty days to either
20   file a First Amended Complaint or notify the Court that he wants to stand on the current
21   complaint, subject to this Court issuing findings and recommendations to the assigned district
22   judge consistent with the screening order. (Id. at 6).
23          The thirty-day deadline passed, and Plaintiff did not file an amended complaint or
24   otherwise respond to the Court’s screening order. Thus, the Court ordered Plaintiff to show
25   cause why this case should not be dismissed for failure to state a claim for the reasons laid out
26   in the screening order and for failure to prosecute this case. (ECF No. 18).
27          On January 2, 2019, Plaintiff filed a motion for extension of time to file an amended
28   complaint. (ECF No. 19). Plaintiff states that he needs more time to file an amended

                                                      1
 1   complaint because of his lack of legal knowledge, because there was a lockdown at his
 2   institution of confinement, and because the Court opened two cases, which was very confusing
 3   for Plaintiff.1
 4           Based on Plaintiff’s explanation, the Court will discharge the order to show cause and
 5   grant Plaintiff an extension of time to file an amended complaint.
 6           Accordingly, it is HEREBY ORDERED that the order to show cause entered on
 7   November 30, 2018, is discharged, and that Plaintiff has thirty days from the date of service of
 8   this order to file an amended complaint. No further extensions will be granted.
 9
     IT IS SO ORDERED.
10

11
         Dated:        January 8, 2019                                  /s/
12                                                               UNITED STATES MAGISTRATE JUDGE

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
             1
             Plaintiff also asks which of the two cases is the active case. The Court notes that Case No. 1:18-cv-
28   01050-DAD-GSA was dismissed as duplicative of this action on January 7, 2019. (Case No. 1:18-cv-01050-
     DAD-GSA, ECF Nos. 22 & 23).

                                                             2
